DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Ramyar Farid on 07/29/2022.
The application has been amended as follows: 
8.         A method of manufacturing [[a]] the multilayer ceramic electronic component of claim 1, the method comprising: sintering [[a]] to form the ceramic body the end portions of the first and second internal electrodes of the ceramic body to form the first and second protrusions, respectively.
12.       The method of claim 8, wherein the performing grain growth of carbon includes performing [[gain]] grain growth of carbon atoms into three layers or more.
14.       The method of claim 8, wherein the grain growth of carbon is performed in the end portions of the first and second internal electrodes exposed on respective opposing surfaces of the ceramic body.
15.       The method of claim 14, further comprising: following the grain growth of the carbon in end portions of the first and second internal electrodes of the ceramic body, forming the first and second external electrodes on the respective opposing surfaces of the ceramic body to respectively connect to the first and second internal electrodes.
Election/Restrictions
Claims 1-26 are allowable. The restriction requirement of Group II, as set forth in the Office action mailed on 02/18/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8-15 is withdrawn.  Claims 8-15, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see arguments, filed 07/19/2022, with respect to the rejection of claims 1-7 and 16-26 have been fully considered and are persuasive.  The rejection of claims 1-7 and 16-26 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction and first and second surfaces opposing each other in a third direction, and including a capacitance forming portion in which first and second internal electrodes are alternately laminated in the third direction with respective dielectric layers interposed therebetween; and first and second external electrodes, respectively disposed on the fifth and sixth surfaces of the ceramic body, wherein the first and second internal electrodes are respectively exposed to the fifth and sixth surfaces of the ceramic body, and first and second protrusions, each including a carbon compound, are respectively disposed on, and extending in the third direction as a layer to cover, end portions of the first and second internal electrodes exposed to the fifth and sixth surfaces of the ceramic body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “first and second protrusions, each including a carbon compound, are respectively disposed on, and extending in the third direction as a layer to cover, end portions of the first and second internal electrodes exposed to the fifth and sixth surfaces of the ceramic body” in combination with the other claim limitations. 
Regarding independent claim 16, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: 15a ceramic body including dielectric layers having internal electrodes disposed thereon; and one or more external electrodes disposed on the ceramic body and connected to the internal electrodes, wherein each internal electrode is connected to a respective 20external electrode of the one or more external electrodes through a carbon compound, and is spaced apart from the respective external electrode by the carbon compound.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each internal electrode is connected to a respective 20external electrode of the one or more external electrodes through a carbon compound, and is spaced apart from the respective external electrode by the carbon compound” in combination with the other claim limitations. 
Regarding independent claim 23, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body including dielectric layers having internal electrodes disposed thereon, the internal electrodes being exposed to external surfaces of the ceramic body; and one or more external electrodes disposed on the external surfaces of the ceramic body and connected to the internal electrodes, wherein each external electrode has a planar surface disposed directly on a respective external surface of the body, and a plurality of cavities extending in the planar surface and having a carbon compound therein.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each external electrode has a planar surface disposed directly on a respective external surface of the body, and a plurality of cavities extending in the planar surface and having a carbon compound therein” in combination with the other claim limitations. 
Cited Prior Art
Jeong et al (US 2012/0327558) teaches relevant art in Fig. 2-4.
KANG et al (US 2015/0187500) teaches relevant art in Fig. 2-3.
OGAWA et al (US 2009/0303655) teaches relevant art in Fig. 2.
HONG et al (US 2015/0170786) teaches relevant art in Fig. 3.
KIM et al (US 2017/0301468) teaches relevant art in Fig. 1-14.
MIZUNO (US 2019/0131074) teaches relevant art in Fig. 4.
LEE et al (US 2016/0087189) teaches relevant art in Fig. 2-4.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848